Citation Nr: 1436537	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back pain.  

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to October 1983.  

The claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at a Travel Board hearing in June 2014 and a copy of that transcript is of record.  

A review of the Veteran's paperless Virtual VA file and VBMS file reveals documents that are either duplicative of the paper file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the last final decision dated January 2004, the RO denied entitlement to service connection for low back pain.  

2.  Evidence submitted since the January 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for low back pain.

3.  The Veteran's neck disability did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The unappealed January 2004 rating decision that denied service connection for low back pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the January 2004 rating decision is new and material and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for low back pain, no discussion of the VA's duty to notify and assist is necessary for this issue.  
In regards to the Veteran's claims for service connection, these notice requirements were accomplished in a letter sent in November 2005.  The Board acknowledges that the letter was sent before Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was decided, so the letter did not address the "downstream" disability rating and effective date elements of this claim.  However, the Board finds that this is nonprejudicial, i.e., harmless error because service connection is being denied for a neck disability, hence, any question as to the appropriate disability rating or effective date is ultimately moot.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Board notes that at the June 2014 hearing the Veteran testified that he had an appointment later that month.  As the Veteran indicated the appointment was for his back, a remand to obtain these records in regards to adjudication of entitlement to service connection for a neck disability is not necessary.    

The Board notes that the Veteran has not been afforded a VA examination in regards to his claims for service connection for a neck disability.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran's neck disability had its onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of a neck condition.  Additionally, private treatment records show that the Veteran reported his neck pain began many years after service.  Furthermore, the only evidence of record that the Veteran's neck disability is related to his military service are the Veteran's own lay assertions, and as will be discussed further below, the Veteran has not been shown to be competent to provide an opinion as to the nature and etiology of his neck disability.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's contentions and reported onset of symptoms, and clarified the Veteran's current treatment.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

By history, the Veteran's claim for low back pain was denied in October 1985 and April 2003.  

In the January 2004 raring decision, the RO denied the Veteran's claim for service connection for low back pain.  The RO concluded that new and material evidence had not been submitted as the evidence of record failed to show that the Veteran's low back condition was aggravated by service.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 29, 2004.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the January 2004 rating decision included the Veteran's service treatment records; the Veteran's statements; an October 1985 VA examination; private treatment records dated April 2002 and January 2003; and VA treatment records dated December 2002 to May 2003.  

The Veteran submitted an application to reopen his claim in June 2005.  The evidence submitted since the January 2004 rating decision includes private treatment records dated July 1973 to June 2012; VA treatment records dated May 2005 to July 2010; SSA records, the Veteran's statement; and the June 2014 Board hearing transcript where the Veteran testified that he injured his low back before service and it worsened during service.  

The Board finds that some of the evidence received since the January 2004 rating decision is new in that it was not previously of record.  Of note, the Veteran's Board testimony that his low back condition worsened in service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the Veteran's claim was previously denied because there was no evidence of aggravation, the evidence is also material.  As new and material evidence to reopen the claim for service connection for low back pain has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 

Service Connection

The Veteran contends that his neck disability is related to service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that Veteran has a current diagnosis of degenerative joint disease of the neck as evidenced by a March 2002 private treatment record.  

Second, in November 2013 statement the Veteran reported that he believed his neck pain originated after he fell during an ice skating outing while on TDY (temporary duty) at DMAFB, AZ (Davis-Monthan Air Force Base, Arizona).  The Veteran reported that he landed on his back and bit his tongue and had a headache afterwards.  The Veteran reported that when he went to the dispensary they treated his tongue and his neck showed a minor sprain.  The Veteran reported that when he reported to his original base in McClellan Air Force Base California he began to feel discomfort in his neck.  The Veteran also reported that he was continuing to have problems with his neck.  

The Board notes that the Veteran is competent to report such an injury and report ongoing symptoms since the injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his reports of the in-service injury to his neck o in regards to any assertion that he has suffered from neck pain since service.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of a neck condition.  Reports of medical examination and medical history completed in December 1975, May 1980, and on separation in August 1983, are absent of any notations of a neck disability.  The Board notes the May 19, 1982, treatment for the Veteran's tongue following a fall ice skating.  However, the Veteran did not report any neck symptoms and there is no medical notation regarding the Veteran's neck.  The Board further notes that service treatment records show that the Veteran was treated for tonsillitis, respiratory infections, left knee pain, chest pain, an injury to the left finger, dizziness, itchy watery eyes, a lump on the right groin, back pain, a rash, right hand pain, and painful hemorrhoids.  As the Veteran was treated for several different complaints and injuries in service, including the injury to his tongue, the Board finds it reasonable to conclude that if the Veteran injured his neck when he fell, or had any symptoms regarding his neck in service, he would have reported such to military medical staff.  

Additionally, the Board points to a January 1997 private treatment record that shows that the Veteran noticed pain in his neck the day after being rear-ended in a motor vehicle accident and the examiner diagnosed a whiplash injury.  A January 1998 private treatment record shows that the Veteran reported neck pain for the prior two weeks.  The Veteran reported he slipped while lifting a chair above his head and heard a "pop" and felt immediate pain in the base of his neck.  The examiner diagnosed a neck sprain.  The Board also points to a March 2002 private treatment record that shows that the Veteran reported the pain in his neck began the year prior when he was carrying a chair on his head and hit a corner.  He reported that he felt a pop in his neck and some pain since.  Additionally, an August 2002 private treatment record shows that the Veteran injured his neck removing a seat from his van.  Furthermore, a December 2006 private treatment record shows that the Veteran reported pain in his neck following a March 2005 work injury.  The Boards finds it reasonable to conclude that if the Veteran had been suffering from ongoing symptoms since service, he would have reported such to his physicians.  

As such, the Board finds that the Veteran's current statements, made in connection with his pending claims for VA benefits, that he injured his neck in-service and has had ongoing symptoms since the injury, to be inconsistent with prior contemporaneous statements, made both during service and post-service, for treatment purposes and therefore are not credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board assigns no probative value to the Veteran's assertions that he injured his neck in service or that he has had continuous problems with his neck since service.    

It is important to point out that the Board does not find that the Veteran's lay statements of an injury during service and continuous symptoms, lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show the Veteran's service treatment records are absent of any complaints regarding the Veteran's neck and the Veteran first reported neck pain after injuries that occurred many years after his separation for service.  

Furthermore, the only evidence relating the Veteran's neck disability to service is the Veteran's own statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of degenerative joint disease of the neck falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his neck disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his degenerative joint disease of the neck is in any way related to his military service.  

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's degenerative joint disease of the neck, as arthritis is included in the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, supra.  However, as there is no competent and credible evidence that the Veteran has had continuous symptoms since service or that his neck disability manifest to a compensable degree within one year after his discharge from service in 1983, service connection on these bases is not warranted. 

Given that the Veteran's report of an in-service injury to his neck is not credible; and given that there is no competent and credible evidence of a nexus between the Veteran's neck disability and service, the weight of the evidence is against a finding of service connection.  In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for low back pain; the appeal is granted to this limited extent.

Entitlement to service connection for a neck disability is denied.  


REMAND

The Veteran contends that his low back disability is related to his active military service.  

A July 1973 private treatment record noted a history of back pain. 

The Veteran's October 1973 enlistment report of medical examination shows that the on physical examination the Veteran's spine and other musculoskeletal were noted as normal.  The report is absent of any notations regarding the Veteran's low back.  On his enlistment report of medical history the Veteran noted that he had a history of recurrent back pain.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

In this case, while there is evidence that the Veteran had a preexisting low back disorder, the Veteran's October 1973 enlistment examination is absent of any notations of a low back disorder or condition.  As such, the Board finds the presumption of soundness attaches.  See 38 U.S.C.A. § 1111.  The Board notes that VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  

Here, the Veteran was afforded VA examinations in July 2013 and August 2013, and an addendum opinion in November 2013.  The July 2013 examiner did not consider the possible preexistence of the Veteran's low back disability.  The August 2013 examiner concluded that the Veteran's claimed condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression.  The Board finds that the examiner used the incorrect standard and did not provide and opinion as to whether there was clear and unmistakable evidence the Veteran's condition was not aggravated.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his low back disability.  

The Board also notes that at the June 2014 Board hearing the Veteran testified that he had an appointment for his low back later that month.  As such, the Board finds that on remand the RO/AMC should attempt to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, for his low back disability.  Particularly records regarding his June 2014 appointment for his low back.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain any relevant outstanding VA treatment records dated July 2010 to the present.  

3. Schedule the Veteran for a new VA examination to determine the nature and etiology of his low back disability.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary. 

The examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's low back disability existed prior to service.  

If the Veteran's low back disability clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that his low back disability was not  aggravated beyond the natural progress of the disorder by his active military service.  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his low back disability during service; or, that it is clear and unmistakable that any increase in the severity of his low back disability was due to the natural progress of that pre-existing condition.  

If a response above is negative, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disability is related to his military service.  

The examiner is requested to provide a thorough rationale for any opinion provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


